DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "the satellite feed".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 10-15, 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nulty et al. (US 2014/0130111) in view of Le et al. (US 2009/0089854).

Claim 1 and 16, Nulty teaches a computer-implemented method comprising: 
receiving input (i.e. customer input) from a user specifying a number of multimedia content receivers to be tested (i.e. each agent for each STB communications with each other) (p. 0055-0057, 0085); 
creating a test matrix (i.e. diagnostic sequence) having a first matrix dimension based on the number of multimedia content receivers (i.e. each STB has agents which communicate with other agents), the test matrix being executable by a processor-based testing module (i.e. perform diagnostic operations) (p. 0055-0057, 0109); 
providing to the user a user interface (i.e. instructions for user to aid diagnosing) that includes test building blocks (i.e. aid in diagnosing) that each correspond to operations to be performed during testing of the number of multimedia content receivers (p. 0109); 
receiving user selections via the user interface providing a plurality of sequences for testing the number of the multimedia content receivers (i.e. customer interactions shared with other agents of STBs) (p. 0055-0057, 0085); and 
Nulty is silent regarding a computer-implemented method comprising: 
storing each of the plurality of sequences as a separate sequence arranged along the first matrix dimension of the test matrix. 
Le teaches a computer-implemented method comprising: 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided storage of test results as taught by Le to the system of Nulty to allow for customized reports about the operability of set top boxes (p. 0022).

Claim 2 and 17, Nulty teaches the method of claim 1, wherein the test building blocks include one or more of remote control key entries (p. 0128), push button sequences, screen shots, conditional blocks, input blocks, output blocks, loops, and satellite feed switches. 

Claim 4, Nulty teaches the method of claim 1, comprising: 
receiving a first plurality of user inputs (i.e. customer inputs) via interaction with the user interface in connection with a first identifier of a first multimedia content receiver (i.e. STB agent) of the number of multimedia content receivers (p. 0055-0057, 0085); and 
receiving a second plurality of user inputs via interaction with the user interface in connection with a second identifier (i.e. remote control inputs) of a second multimedia receiver of the number of multimedia content receivers (p. 0055-0057, 0085,0128). 


providing the test matrix to a first testing module (i.e. first agent) associated with the first identifier and to a second testing module (i.e. second agent) associated with the second identifier (p. 0055-0057, 0085). 

Claim 6, Nulty teaches the method of claim 1, wherein each sequence of the plurality of sequences is associated with a subset of the number of multimedia content receivers to be tested using the sequence (i.e. agents of each STB communicate with each other as needed) (p. 0055- 0057). 

Claim 8, Nulty teaches the method of claim 1, wherein the processor-based testing module operates as a server module in a server/client relationship in which the server module controls one or more client modules (i.e. agents may communicate with providers) (p. 0042-0045). 

Claim 9 and 20, Nulty teaches the method of claim 8, comprising: 
identifying, by the server module (i.e. through the agent), client modules that are available for testing (p. 0033-0038); 
analyzing, by the server module (i.e. testing multiple STBs), the available client modules to determine a testing scheme for executing tests in parallel on a plurality of the client modules available (p. 0055-0057); 

displaying test results when the executing is complete (i.e. sent to provider for use) (p. 0065). 

Claim 10, Nulty teaches the method of claim 1, wherein the multimedia content receivers are television content receivers (i.e. STB) (p. 0051). 

Claim 11 recites “one or more non-transitory computer-readable media storing instructions that, as a result of execution by one or more processors cause the one or more processors” to perform the steps of claim 1. Nulty teaches “one or more non-transitory computer-readable media storing instructions that, as a result of execution by one or more processors cause the one or more processors” to perform the steps of claim 1 (p. 0184).
Claim 12 recites “one or more non-transitory computer-readable media storing instructions that, as a result of execution by one or more processors cause the one or more processors” to perform the steps of claim 2. Nulty teaches “one or more non-transitory computer-readable media storing instructions that, as a result of execution by one or more processors cause the one or more processors” to perform the steps of claim 2 (p. 0184).
Claim 13 recites “one or more non-transitory computer-readable media storing instructions that, as a result of execution by one or more processors cause the one or more processors” to perform the steps of claim 4. Nulty teaches “one or more non-transitory computer-readable media storing instructions that, as a result of execution by 
Claim 14 recites “one or more non-transitory computer-readable media storing instructions that, as a result of execution by one or more processors cause the one or more processors” to perform the steps of claim 4-5. Nulty teaches “one or more non-transitory computer-readable media storing instructions that, as a result of execution by one or more processors cause the one or more processors” to perform the steps of claim 4-5 (p. 0184).
Claim 15 recites “one or more non-transitory computer-readable media storing instructions that, as a result of execution by one or more processors cause the one or more processors” to perform the steps of claim 4-6. Nulty teaches “one or more non-transitory computer-readable media storing instructions that, as a result of execution by one or more processors cause the one or more processors” to perform the steps of claim 4-6 (p. 0184).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nulty et al. (US 2014/0130111) in view of Le et al. (US 2009/0089854), and further in view of Garcia et al. (US 2010/0271488).

Claim 3, Nulty is not entirely clear in teaching the method of claim 2, wherein the satellite feed switches couple to a selected multimedia content receiver one or more of: 

Garcia teaches the method of claim 2, wherein the satellite feed switches couple to a selected multimedia content receiver one or more of: 
a live satellite feed (p. 0043), no satellite feed, a plurality of satellite feeds, a multiplexed satellite stream simulating custom content, and a satellite orientation setting. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided live satellite feed as taught by Garcia to the system of Nulty to test dish broadcasting (p. 0043).

Claim 7, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nulty et al. (US 2014/0130111) in view of Le et al. (US 2009/0089854), and further in view of Redmann (US 2015/0095940).

Claim 7 and 18-19, Nulty teaches the method of claim 1, “wherein the test matrix is a data structure” (i.e. diagnostic sequence) (p. 0109).
Nulty is not entirely clear in teaching the specific feature of “in which the plurality of sequences are arranged along the first matrix dimension and operations of each sequence of the plurality of sequences are arranged along a second matrix dimension of the test matrix”. 
Redmann teaches the specific feature of “in which the plurality of sequences are arranged along the first matrix dimension and operations of each sequence of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a test matrix as taught by Redmann to the system of Le to accumulate test results (p. 0055).

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140368665 A1	Lirette; Marc et al.
US 20150033273 A1	Pham; Hung John
US 20130057704 A1	Savoor; Raghvendra et al.
US 20150007217 A1	Wood; Steven

Inquiries







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             12/4/2021